DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidd et al. (U.S. 8,091,731). Kidd et al. teaches a container apparatus 100, comprising a base section 102 defining a base surface 108 and one or more sidewalls (110, 112, 114, 116) extending upwardly from the base surface to define a container portion having an upper base periphery (figure 1), wherein the upper base periphery terminates at a top surface of the one or more sidewalls (figure 1), a base flange 118 projecting outward from the upper base periphery, a lid section 104 hingedly connected to the base section at 106, the lid section defining a lid surface (at lead line 105 in figure 2) and a lid periphery (figure 2), wherein a contact portion of the lid periphery aligns with the top surface of the upper base periphery when the lid section is in a hingedly closed position relative to the base section (figure 2), and a lid flange 124 projecting outward from the lid periphery, wherein the upper base periphery and the lid periphery include an integrally formed rail system (figure 1) comprising at least one rail (130a, 132a) which extends a length which is at least from the contact portion of the lid periphery to the lid flange and extends beyond the lid flange to define a tooth (figure 1), wherein the at least one rail has a width and a depth, and the depth of the at least one rail extends perpendicular to the length of the at least one rail (figure 1), and at least one track (130b, 132b) which extends a length which is at least from the top surface of the upper base periphery to the base flange and extends beyond the base flange to define a pocket (figure 1), wherein the at least one track (130b, 132b) has a width and a depth, and the depth of the at least one track extends perpendicular to the length of the at least one track, wherein when the container is in a hingedly closed position (figure 2), the at least one rail nests within the at least one track (figure 2), and the tooth nests within the pocket (figure 2).

Regarding claim 2, the contact portion is parallel to the top surface of the one or more sidewalls (at 120b, 122b, 122a, 120a).

Regarding claim 3, the container is in a hingedly closed position, the contact portion is seated atop the top surface of the one or more sidewalls (figure 2 adjacent lead line 106).

Regarding claim 4, when the container is in a hingedly closed position, the lid flange is parallel to the base flange (figures 2, 6).

Regarding claim 5, when the container is in a hingedly closed position (figure 2), the lid flange is seated atop the base flange (figure 6).
Regarding claim 6, the at least one rail extends away from the lid section, and the at least one track is recessed into the base section (figure 7).

Regarding claim 7, comprising at least two rails (130a, 132a).

Regarding claim 8, comprising at least two tracks (130b, 132b).

Regarding claim 9, additionally comprising at least one locking mechanism (134a, 136a, 134b, 136b).

Regarding claim 10, additionally comprising at least one rib disposed in the base section (shown in figure 1).

Regarding claim 11, additionally comprising a hinge 106 connecting the lid section and the base section, wherein the at least one rail is disposed in the lid periphery portion opposite the hinge and the at least one track is disposed in the upper base periphery portion opposite the hinge (elements 134a, 136a, 134b, 136b can be considered rail and tracks).

Regarding claim 12, further comprising at least one additional rail (130a, 132a) disposed in the lid periphery portion adjacent the hinge, and at least one additional track (130b, 132b) disposed in the upper base periphery portion adjacent the hinge, wherein the at least one additional rail extends a length which is at least from the contact portion of the lid periphery to the lid flange, wherein the at least one additional rail has a width and a depth, and the depth of the at least one additional rail extends perpendicular to the length of the at least one rail (figure 1) and the at least one additional track which extends a length which is at least from the top surface of the upper base periphery to the base flange, wherein the at least one additional track has a width and a depth, and the depth of the at least one additional track extends perpendicular to the length of the at least one track (figure 1), wherein when the container is in a hingedly closed position (figure 2), the at least one additional rail nests within the at least one additional track.

Regarding claim 13, the at least one additional rail extends away from the lid section, and the at least one additional track is recessed into the base section (figure 1).

Regarding claim 14, at least two additional rails (130a, 132a).

Regarding claim 15, further comprising at least two additional tracks (130b, 132b).

Regarding claim 16, Kidd et al. teaches a container apparatus 100, comprising a base section 102 defining a base surface 108 and one or more sidewalls (110, 112, 114, 116) extending upwardly from the base surface to define a container portion having an upper base periphery (figure 1), wherein the upper base periphery terminates at a top surface of the one or more sidewalls (figure 1), a base flange 118 projecting outward from the upper base periphery, a hinge 106 connecting the base section to a lid section 104, the lid section 104 defining a lid surface and a lid periphery, wherein a contact portion of the lid periphery aligns with the top surface of the upper base periphery (figure 2) when the lid section is in a hingedly closed position relative to the base section (figure 2), and a lid flange 124 projecting outward from the lid periphery, wherein the upper base periphery and the lid periphery include an integrally formed rail system comprising at least one rail (134a, 136a) which extends a length which is at least from the contact portion of the lid periphery to the lid flange and extends beyond the lid flange to define a lengthwise extending tooth, wherein the at least one rail has a width and a depth, the depth of the at least one rail extends perpendicular to the length of the at least one rail, and the at least one rail is disposed in the lid periphery portion opposite the hinge (figure 1), at least one track (134b, 136b) which extends a length which is at least from the top surface of the upper base periphery to the base flange and extends beyond the base flange to define a lengthwise extending pocket, wherein the at least one track has a width and a depth, the depth of the at least one track extends perpendicular to the length of the at least one track, and the at least one track is disposed in the upper base periphery portion opposite the hinge (figure 1), wherein when the container is in a hingedly closed position (figure 2) the at least one rail nests within the at least one track (figure 8), and the at least one tooth nests within the at least one pocket (figure 8), at least one additional rail (130a, 132a) disposed in the lid periphery portion adjacent the hinge (figure 1), and at least one additional track (figure 130b, 132b) disposed in the upper base periphery portion adjacent the hinge (figure 1), wherein the at least one additional rail extends a length which is at least from the contact portion of the lid periphery to the lid flange, wherein the at least one additional rail has a width and a depth, and the depth of the at least one additional rail extends perpendicular to the length of the at least one rail (figure 1), and the at least one additional track extends a length which is at least from the top surface of the upper base periphery to the base flange, wherein the at least one additional track has a width and a depth, and the depth of the at least one additional track extends perpendicular to the length of the at least one track (figure 1), wherein when the container is in a hingedly closed position, the at least one additional rail nests within the at least one additional track (figure 2).

Regarding claim 17, comprising at least two rails (134a, 136a), at least two additional rails (130a, 132a), at least two tracks (134b, 136b), and at least two additional tracks (130b, 132b).

Regarding claim 18, the at least two rails are aligned with the at least two tracks (134a, 136a, 134b, 136b), and the at least two additional rails are aligned with the at least two additional tracks (130a, 132a, 130b, 132b).

Regarding claim 19, additionally comprising at least one vent disposed in at least one of the base section and the lid section (128, 126).

Response to Arguments
Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive. Applicant argues that the rejection does not identify the upper base periphery and the lid periphery of Kidd.  The rejection identifies which figure shows the upper base periphery and the lid periphery and identifies the elements of Kidd that are necessary to understand the interpretation of the Kidd invention.  Claim 1 recites “the upper base periphery terminates at a top surface of the one or more sidewalls”.  The one or more side walls are elements 110, 112, 114, 116, so the upper base periphery is located at the top surface of the one or more sidewalls.  Claim 1 also recites that the “base flange periphery projecting outward from the upper base periphery”.  The base flange is element 118, so the upper base periphery is located radially inwardly from the flange.  The upper base periphery is the juncture of the top of the one or more sidewalls and the base flange, which is shown in figure 1.
Regarding the lid periphery, claim 1 recites that the lid periphery circumvents the lid surface and that the lid flange projects outward from the lid periphery.  The lid surface is shown at lead line 105 in figure 2, and the lid flange is element 124 so the lid periphery is the portion that circumvents the lid surface and is located between the lid surface and the lid flange, which is shown in figure 2.
Applicant argues that the rejection used elements 130a/132a as being both the rail and the tooth.  Claim 1 recites that the at least one rail defines a tooth (lines 15-17).  This means that the tooth and rail are the same element.  The tooth can be all of the rail or a portion of the rail, but the tooth is not a separate element from the rail, as defined in claim 1.  For this reason, elements 130a/132a can be considered the rail and they can be considered the tooth.
Applicant argues that Kidd does not teach that the rails extend “a length which is at least from the contact portion of the lid periphery to the lid flange and extends beyond the lid flange to define a tooth.”  The examiner disagrees with this position.  Kidd teaches rails 130a/132a with a length (measured in radial direction) from the contact portion of the lid periphery (radially inner portion of 130a/132a) to the lid flange (radially outer portion) and extends beyond the lid flange in a vertical direction to define a tooth.
Applicant argues that Kidd does not teach that the tracks extend “a length which is at least from the top surface of the upper base periphery to the base flange and extends beyond the base flange to define a pocket.”  The examiner disagrees with this position.  Kidd meets this limitation of claim 1.  Kidd teaches tracks 130b/132b which extend a length (in a radial direction) from the top surface of the upper base periphery (which is the top surface of the walls) to the base flange (from radially inner surface to 130b/132b to radially outer part of 130b/132b) and extends (vertically) beyond the base flange to define a pocket.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736